CONSULTING AGREEMENT

          This CONSULTING AGREEMENT dated this 1st day of March, 2006, by and
between Curtiss-Wright Corporation, a Delaware corporation (the “Company”) and
George Yohrling (“Yohrling”).

WITNESSETH:

          WHEREAS, Yohrling has been serving as the Executive Vice President of
the Company and Chairman of Curtiss-Wright Control, Inc. (“Controls”);

          WHEREAS, Yohrling desires to retire from his positions as the
Executive Vice President of the Company, and Chairman of Controls, and otherwise
as an employee and officer of the Company and all of its affiliates effective as
of March 1, 2006, (the “Retirement Date”);

          WHEREAS, in contemplation of compensation and benefit arrangements for
Yohrling such as are provided herein the parties determined that no new
incentive awards would be made to Yohrling in 2006 under the Company’s incentive
compensation plans;

          WHEREAS, the parties hereto desire that, commencing after the
Retirement Date, Yohrling will serve as a consultant to the Company as set forth
herein; and

          WHEREAS, the parties desire to set forth the exact nature and the
amount of compensation and benefits to be provided to Yohrling in respect of his
prior service as an employee and his consulting services to the Company.

          NOW THEREFORE, the parties hereto agree as follows:

I.        Retirement

          1.1 Retirement from Position as Executive Vice President.

          Yohrling hereby confirms his retirement from his position as Executive
Vice President of the Company and hereby resigns, effective as of the Retirement
Date, from all of his other positions as an officer of the Company and as a
director and officer of each of its affiliates and, effective as of the
Retirement Date, Yohrling shall cease to be an employee of the Company and each
of its affiliates for all purposes. Following the Retirement Date, Yohrling
shall continue to serve the Company as a consultant as provided for herein.

--------------------------------------------------------------------------------



          1.2. Related Matters to Retirement.

               (a) Medical, Dental and Prescription Benefits; Certain Insurance
Benefits. During the period commencing on the Retirement Date and ending on
February 28, 2007, the Company shall continue on behalf of Yohrling and his
spouse all medical, dental, and prescription drug benefits provided to the
Company’s active employees at the same cost as an active employee. The foregoing
shall be in full satisfaction of the Company’s obligation to Yohrling to provide
COBRA continuation of coverage under Section 4980B of the Internal Revenue Code
of 1986, as amended (the “Code”) and Sections 601-608 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). During the “Consulting
Period,” as defined in Section 2.1 of this Agreement, Yohrling shall also be
entitled to that business travel accident and worker’s compensation insurance
which the Company offers consultants to the Company in the ordinary course of
business, paid at Company expense.

               (b) Financial Counseling. During the period of this Agreement,
the Company will reimburse Yohrling the cost for financial counseling services
substantially equivalent to those heretofore provided to him as an active
employee up to a maximum cost of what the Company pays to provide such services
to its executives (currently $7,500); however, the Company will not be
responsible for any personal income tax liability associated with the services
provided.

               (c) Withholding. The Company shall have the right to deduct from
any amounts payable under this Section 1.2, any taxes or other amounts required
by law to be withheld.

II.     Consulting Period

          2.1. Consulting Services.

               During the period commencing on the Retirement Date and ending on
the first anniversary of the Retirement Date, February 28, 2007, (the
“Consulting Period”), Yohrling agrees to serve the Company as a consultant and
render such advisory and consulting services to the Company and its affiliates
in connection with the business of the Company and its affiliates as may
reasonably be requested by the Board or the Chief Executive Officer of the
Company, having due regard to Yohrling’s health, residence and personal
circumstances at the time, in connection with any matter with respect to which
he has experience or special competence by reason of his prior employment with
the Company (the “Consulting Services”). The Consulting Services shall be
rendered at such locations as shall be mutually convenient to the Company and
Yohrling. The Company agrees that the Consulting Services shall be appropriate
for a former Executive Vice President of the Company. This Agreement may be
renewed on its terms for two

- 2 -

--------------------------------------------------------------------------------



(2) additional one-year terms (“Renewal Year”) by the Executive Compensation
Committee. Any extension beyond the second Renewal Year will require the
approval of the Board of Directors.

          2.2. Consulting Fees.

               (a) In consideration for the Consulting Services to be provided
the Company and for the acceptance of the terms contained in this Agreement,
provided Yohrling is then available to perform Consulting Services for the
Company, and provided further, that Yohrling is not in breach of, or has not
committed a material breach (which has not been cured), of any of the covenants
contained in Section 3.1 hereof, the Company shall pay Yohrling, in equal
monthly installments, a consulting fee at the annual rate of $287,000 (the
“Consulting Fees”).

               (b) Yohrling shall also be entitled to an annual incentive
payment with a target value of $159,000 (“Performance Bonus”). The Performance
Bonus shall be based on a number of performance goals mutually established and
agreed to by Yohrling and the Chief Executive Officer at the commencement of
this Agreement and approved by the Executive Compensation Committee. This Award
shall be paid when such payments are customarily paid by the Company under its
management incentive compensation plans.

          2.3. Reimbursement of Expenses.

               During the Consulting Period, the Company shall promptly pay
Yohrling the reasonable and actual expenses incurred by him in the performance
of the Consulting Services, including, without limitation, those incurred in
connection with business related travel or entertainment, or, if such expenses
are paid directly by Yohrling, shall promptly reimburse him for such payment,
provided that Yohrling properly accounts therefor in accordance with the
Company’s current expense reimbursement policy.

          2.4. Non-Employee Status.

               Yohrling acknowledges that during the Consulting Period and
thereafter he will not be an “employee” (or person of similar status) of the
Company or any of its affiliates for purposes of the Code. Yohrling acknowledges
that he will not be paid any “wages” (as defined in the Code) in respect of the
Consulting Services under Section 2.2 of the Agreement, and that he shall be
solely responsible for all taxes imposed on him by reason of the payment of the
Consulting Fees and/or any other compensation, benefits or other amounts payable
in respect of the Consulting Services.

- 3 -

--------------------------------------------------------------------------------



III.     General Provisions

          3.1. Covenants.

               (a) Unauthorized Disclosure. Yohrling agrees and understands that
in his position with the Company, Yohrling has been and will continue to be
exposed to and has and will receive information relating to the confidential
affairs the Company and its affiliates, including but not limited to technical
information, intellectual property, business and marketing plans, strategies,
customer information, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company, its affiliates, and other forms of information considered by the
Company to be confidential and in the nature of trade secrets (“Confidential
Information”). Yohrling agrees that during the Consulting Period and for 10
years thereafter, Yohrling will not disclose such Confidential Information,
either directly or indirectly, to any third person or entity without the prior
written consent of the Company; provided, however, that (i) Yohrling shall have
no such obligation to the extent such information is or becomes publicly known
other than as a result of Yohrling’s breach of his obligations hereunder and
(ii) Yohrling may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such information to the extent
required by applicable law or governmental regulation or judicial or regulatory
process. This confidentiality covenant has no temporal, geographical or
territorial restriction. Upon the termination of the Consulting Period, Yohrling
will, to the extent requested by the Company in writing, promptly supply to the
Company all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data or any other tangible product or document which has
been produced by, received by or otherwise submitted to Yohrling during or prior
to the Consulting Period.

               (b) Non-competition. By and in consideration of the Company’s
entering into this Agreement and the payments to be made and benefits to be
provided by the Company hereunder and in consideration for the amounts received
and to be received by Yohrling hereunder, and further in consideration of
Yohrling’s exposure to Confidential Information, Yohrling agrees that he will
not, during the Consulting Period and for period of 10 years thereafter, or so
long as he is receiving benefits under this Agreement, whichever is greater (the
“Non-competition Term”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including but not limited to
holding any position as a shareholder, director, officer, consultant,
independent contractor, employee, partner, or investor in, any Restricted
Enterprise (as defined below); provided that in no event shall ownership of less
than 1% of the

- 4 -

--------------------------------------------------------------------------------



outstanding equity securities of any issuer whose securities are registered
under the Securities and Exchange Act of 1934, as amended, standing alone, be
prohibited by this Section 3.1(b). For purposes of this paragraph, the term
“Restricted Enterprise” shall mean any person, corporation, partnership or other
entity that competes, directly or indirectly, with any business or activity
conducted or proposed to be conducted by the Company or any of its subsidiaries
as of the Retirement Date.

               (c) Non-solicitation. During the Non-competition Term, Yohrling
shall not, and shall not cause any other person to, interfere with or harm, or
attempt to interfere with or harm, the relationship of the Company or any of its
affiliates with, or endeavor to entice away from the Company or any of its
affiliates, or hire, any person who at any time during Yohrling’s employment
with the Company or the Consulting Period was an employee or customer of the
Company or any of its affiliates or otherwise had a material business
relationship with the Company or any of its affiliates.

               (d) Remedies. Yohrling agrees that any breach of the terms of
this Section 3.1 would result in irreparable injury and damage to the Company
and/or its affiliates for which the Company and/or its affiliates would have no
adequate remedy at law; Yohrling therefore also agrees that in the event of said
breach or any threat of breach, the Company and/or its affiliates, as
applicable, shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened intentional breach and/or continued
breach by Yohrling and/or any and all persons or entities acting for or with
Yohrling, without having to prove damages, in addition to any other remedies to
which the Company and its affiliates may be entitled at law or in equity. The
terms of this paragraph shall not prevent the Company and its affiliates from
pursuing any other available remedies for any breach and/or threatened
intentional breach hereof, including but not limited to the recovery of damages
from Yohrling, the recovery of all prior payments made under this Agreement, the
recovery of any payments that had been made and still remain to be paid in the
Curtiss-Wright Retirement Plan, and to discontinue any payments still due under
the Agreement. The parties hereto further agree that the provisions of the
covenants contained in this Section 3.1 are reasonable and necessary to protect
the businesses of the Company and its affiliates because of Yohrling’s access to
Confidential Information and his material participation in the operation of such
businesses. Yohrling hereby acknowledges that due to the global aspects of the
Company’s and its affiliates’ businesses and competitors it would not be
appropriate to include any geographic limitation on this Section 3.1. Should a
court or arbitrator determine, however, that any provision of the covenants
contained in this Section 3.1 are not reasonable or valid, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
covenants should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable or valid.

- 5 -

--------------------------------------------------------------------------------



               The existence of any claim or cause of action by Yohrling against
the Company or its affiliates under this Agreement shall not constitute a
defense to the enforcement by the Company of the covenants contained in Section
3.1(a).

               Anything contained in Section 3.1(d) to the contrary
notwithstanding, the Company shall be required to give Yohrling prior written
notice of any claimed failure by him to comply with any provision of Section
3.1(b) or (c). If Yohrling shall, within fifteen (15) days after such notice, be
in all material respects in compliance with the provisions of Section 3.1(b) or
(c) that is involved, the Company shall not, by virtue of the provisions of this
Agreement, be entitled to an immediate injunction and restraining order to
prevent such breach, provided, however, that nothing contained herein shall
relieve Yohrling from any liability for actual damages occurring as a result of
any breach by him of the provisions of this Agreement.

          3.2. Independence, Severability and Non-Exclusivity.

               Each of the rights enumerated in this Agreement hereof shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company or Yohrling at law or in
equity. If any provision of this Agreement is hereafter construed or adjudicated
to be invalid or unenforceable, the same shall not affect the remainder of the
Agreement or rights or remedies which shall be given full effect without regard
to the invalid portions.

          3.3 Non-Exclusivity of Rights

               Nothing in this Agreement shall limit or reduce such rights as
Yohrling may have under any of the following Plans of the Company and any
amounts or benefits which Yohrling is or shall become entitled to receive under
any of those Plans shall be paid or provided in accordance with the provisions
of the Plans: Long-Term Incentive Plan; Retirement Plan; Retirement Benefits
Restoration Plan; Deferred Compensation Plan Employee Stock Purchase Plan; and
Savings and Investment Plan.

          3.4 Rights of Termination.

               (a) For Cause. The Company shall have the right, at any time
effective upon notice to Yohrling, to terminate this Agreement for “cause” (as
hereinafter defined). For purposes of this Agreement, “cause” means: (1)
Yohrling acting fraudulently in his relations with the Company or on behalf of
Company, (2) Yohrling misappropriating or doing material, intentional damage to
the property of the Company, (3) Yohrling being convicted of a felony, (4)
Yohrling’s acts or omissions amounting to willful misconduct or recklessness by
Yohrling in the performance of his duties under this Agreement or the habitual
neglect of such duties or (5) any other material breach by Yohrling of any of
the terms of this Agreement.

- 6 -

--------------------------------------------------------------------------------



               (b) Disability; Death. In the event of Yohrling’s permanent and
total disability due to physical or mental illness or incapacity, the Company
shall have the right to terminate this Agreement upon 30 days’ prior written
notice. In the event that Yohrling is able to and recommences rendering services
and performing his duties hereunder within such 30-day notice period, Yohrling
shall be reinstated and such notice shall be without further force or effect. If
Yohrling dies during the Term, this Agreement shall terminate immediately upon
his death.

          3.5 Effects of Termination.

               (a) In the event that the Agreement is terminated pursuant to
Section 3.4(a), (i) this Agreement shall immediately cease and (ii) the Company
shall pay to Yohrling his accrued and unpaid consulting fees and expense
reimbursement through the date of termination in accordance with the Company’s
usual procedures.

               (b) In the event that the Agreement is terminated pursuant to
Section 3.4(b), (i) this Agreement shall cease in accordance with Section
3.4(b), (ii) the Company shall pay to Yohrling or his Estate any unpaid
consulting fees due for the year in which Yohrling dies or becomes disabled, and
expense reimbursement through the date of termination in accordance with
Company’s usual procedures, and (iii) the Company shall pay all previously
awarded Annual Incentive Award or PU Award in accordance with the terms and
conditions of the respective Award documents.

               (c) In the event that this Agreement is terminated by Yohrling,
then: (i) the Company shall pay Yohrling his accrued and unpaid consulting fees
and expense reimbursement through the date of termination in accordance with
Company’s usual procedures.

               (d) Yohrling’s obligations pursuant to Sections 3.1 shall survive
any termination of this Agreement for any reason whatsoever.

          3.4. Successors.

This Agreement shall be binding upon and shall inure to the benefit of the
Company and any and all of its successors and assigns, which, for purposes of
this Agreement, shall include a corporation or other entity acquiring all or
substantially all of the assets and business of the Company, as the case may be,
whether by operation of law or otherwise. The Company shall require its
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Neither this
Agreement nor any right or interest hereunder shall be assignable or
transferable by Yohrling, his beneficiaries or legal representatives, except by
will or by

- 7 -

--------------------------------------------------------------------------------



the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Yohrling’s legal personal representative.

          3.5. Notices.

               All notices, consents or other communications required or
permitted to be given by any party hereunder shall be in writing and shall be
given by personal delivery, or certified or registered mail, postage prepaid, as
follows:

 

 

 

To the Company:

 

 

 

Attn: Chief Executive Officer

 

Curtiss-Wright Corporation

 

4 Becker Farm Road

 

Roseland, New Jersey 07068

 

 

 

To Yohrling:

 

 

 

6125 Wakehurst Road

 

Charlotte, NC 28226

or at such other address as either party may from time to time specify to the
other. Any notice, consent or other communication required or permitted to be
given hereunder shall be deemed to have been given on the date of mailing or
personal delivery and shall be conclusively presumed to have been received on
the fourth business day following the date of mailing or, in the case of
personal delivery, the day of delivery thereof, except that a change of address
shall not be effective until actually received.

          3.6. Modifications and Waivers.

               No term, provision or condition of this Agreement may be modified
or discharged unless such modification or discharge is authorized by the Board
and is agreed to in writing and signed by Yohrling. No waiver by either party
hereto of any breach by the other party hereto of any term, provision or
condition of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

          3.7. Entire Agreement.

- 8 -

--------------------------------------------------------------------------------



               This Agreement constitutes the entire understanding between the
parties hereto relating to the subject matter hereof, superseding all
negotiations, prior discussions, preliminary agreements and agreements relating
to the subject matter hereof made prior to the date hereof.

          3.8. Governing Law.

               This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without giving effect to conflicts of
laws principles thereof. Notwithstanding the foregoing, and except with respect
to any proceeding for an injunction and restraining order under Section 3.1(d),
if a dispute hereunder shall exist either party shall have the right (but not
the obligation), in addition to all other rights and remedies provided by law,
to compel arbitration of the dispute in the County of Bergen, State of New
Jersey, under the rules of the American Arbitration Association, by giving
written notice of arbitration to the other party within thirty (30) days after
notice of such dispute has been received by the party to whom notice has been
given; any decision and award under the arbitration shall be final and binding
on the parties hereto, and judgment on the decision and award may be entered in
any court of competent jurisdiction, and

          3.9. Headings.

               The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

- 9 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year set forth above.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

George Yohrling

 

 

 

 

CURTISS-WRIGHT CORPORATION.

 

 

 

 

By:

--------------------------------------------------------------------------------

 

 

Name: Martin R. Benante

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

Approved:

--------------------------------------------------------------------------------

 

Name: John R. Myers

 

 

Title: Chairman,

 

 

Executive Compensation Committee

 

- 10 -

--------------------------------------------------------------------------------